DETAILED ACTION
This final rejection is responsive to the claims filed 03 December 2020.  Claims 1-8 and 10-21 are pending.  Claims 1, 8, and 14 are independent claims.  Claims 6, 8, 10, and 14 are amended.  Claim 9 is cancelled.  Claim 21 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
Applicant argues (pgs. 8-9) that the cited references do not teach the newly amended claim 14.
Examiner agrees.  Accordingly, Mehta is added to the rejection since it teaches categorizing search data based on query contents.
Applicant further argues (pgs. 9-11) that Schwarz does not teach classification of raw search queries but teaches classification of keywords.  Moreover, Schwarz teaches creation of categories is different from placing a raw search query into a category.  Lastly, Schwarz describes classification performed on the basis of similarity values not on the basis of query contents and word embeddings.
Examine respectfully disagrees.  Firstly, a keyword by itself may consist of the entire query, as further suggested by Schwarz (col. 8, lines 28-31).  Second, the creation of categories being different from placing a raw search query into a category is immaterial since the language require simply classifying the plurality of raw search queries into one of the plurality of categories.  Lastly, Schwarz teaches classification based on similarity values.  However, the similarity values indicate similarity to the plurality of search vectors.  The search vectors are derives based on query contents and word embeddings.
The foregoing further applies to Applicant’s arguments on pages 12-13, with respect to claims 2, 3, 5, and 7.
Applicant further argues (pgs. 13-15) that the cited references do not teach claim 8.  Applicant has amended claim 8 to include the recited features of previously recited claim 9.  Applicant argues that the Thakur reference does not teach removing the keyword from the query content of the raw search query, wherein the keyword was originally used to identify the raw search query as belonging to a general class of queries.
Examiner respectfully disagrees.  After further consideration, the Examiner finds that Thakur refers to terms such as “Wikipedia” as a general term to be removed, i.e. it appears at first glance that such terms are not used in an original query categorizing.  However, col. 15, lines 39-63 further teach that the search results of each of the plurality of search queries comprise at least one of: one or more titles of one or more resources and/or one or more identifiers to one or more resources.  Such resources can be Wikipedia articles or from a repository such as CommonCrawl.org.  In other words, the keywords in the query produce the search results which identify the resources.  Even though Thakur then removes the keyword “Wikipedia” as a general term from the query before classifying, the term may be interpreted as a keyword originally used to identify the query as belonging to a general class since it is part of the query that identifies resources.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 8,145,623 B1) hereinafter known as Mehta in view of Schwarz (US 9,798,820 B1) hereinafter known as Schwarz in view of Sidorska (US 2015/0169596 A1) hereinafter known as Sidorska.

Regarding independent claim 1, Mehta teaches:
one or more processing units; and  (Mehta: Fig. 8 and col. 19, lines 65-67; Mehta teaches a computing device including a processor.)
memory storing computer-executable instructions that, when executed by the one or more processing units, cause the system to perform acts comprising: receiving a plurality of raw search queries including query contents and geolocations;  (Mehta: Fig. 8 and col. 19, lines 65-67 to col. 20, lines 1-18; Mehta teaches a memory with the processor.  Col. 5, lines 65-67 to col. 6, liens 1-10 further teach a query log 116 which stores data related to search queries submitted to the search system wherein the data is specific to geographical regions, as further detailed in col. 3, lines 38-50.)
…
classifying the plurality of raw search queries into one of a plurality of categories based on the query contents … ;  (Mehta: col. 5, lines 28-32; Mehta teaches a categorization engine 150 that associates each query in a cluster with one or more topical categories.)
determining a number of raw search queries for a plurality of geographic regions for respective ones of the plurality of categories based on results of the classifying and the geolocations;  (Mehta: col. 10, lines 67-68 to col. 11, lines 1-7; Mehta teaches presenting a number of representative queries to the user under each category.  Further, col. 11, lines 8-12 teach that filters are used to create query listings specific to a geographical area or a wider geographical area.)
…
…

Mehta does not explicitly teach:
generating word embeddings for the plurality of raw search queries; 
classifying the plurality of raw search queries into one of a plurality of categories based on the query contents and the word embeddings;
Make sure you say why Thakur or Schwarz teaches classifying based on query contents AND the word embeddings.

However, Schwarz teaches:
generating word embeddings for the plurality of raw search queries;  (Schwarz: col. 15, lines 18-60; Schwarz teaches that identifying the plurality of categories may comprise producing word embeddings.)
classifying the plurality of raw search queries into one of a plurality of categories based on the query contents and the word embeddings;  (Schwarz: col. 15, lines 18-60; Schwarz teaches that identifying the plurality of categories may comprise producing word embeddings.  Figs. 8 and 9 and col. 1, lines 37-67 and col. 7, lines 56-67 further teach, as part of the classification process, converting search queries into search vectors.)

Mehta and Schwarz are in the same field of endeavor as the present invention, as the references are directed to classifying and categorizing multiple search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta with further using word embeddings to classify the plurality of search queries into categories as taught in Schwarz.  Mehta already teaches categorizing queries.  However, Mehta does not explicitly teach using word embeddings to classify the plurality of search queries into categories.  Schwarz provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta to include teachings of Schwarz because using word embedding would allow determining similarity of query terms for more accurate classification, as suggested by Schwarz.

Mehta in view of Schwarz does not explicitly teach:
generating a user interface (UI) indicating a metric derived at least in part from the number of the raw search queries for the plurality of categories for ones of the geographic regions represented in the UI; and 
modifying the UI by applying a filter which removes data values for the geographic regions represented in the UI based on a criterion of the filter.

However, Sidorska teaches:
generating a user interface (UI) indicating a metric derived at least in part from the number of the raw search queries for the plurality of categories for ones of the geographic regions represented in the UI; and  (Sidorska: Figs. 2A-2B and ¶[0024]; Sidorska teaches generating histograms that illustrate recurrent queries.)
modifying the UI by applying a filter which removes data values for the geographic regions represented in the UI based on a criterion of the filter.  (Sidorska: Figs. 2A-2B and ¶[0024]; Sidorska teaches displaying the data only for one country, “Argentina”.)

Sidorska is analogous prior at to the present invention since Sidorska is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with presenting the interface by generating a metric and filtering data that is presented on the interface as taught in Sidorska.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach presenting the interface by generating a metric and filtering data that is presented on the interface.  Sidorska provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Schwarz to include teachings Sidorska: Figs. 2A-2B and ¶[0024].




Regarding claim 4, Mehta in view of Schwarz in view of Sidorska teaches the system of claim 1 (as cited above).

Sidorska further teaches:
wherein the raw search queries comprise Internet searches and the geolocations are determined by reverse Internet protocol (IP) lookup.  (Sidorska: ¶[0022]; Sidorska teaches using the IP address of the query to determine geolocation.)




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Schwarz in view of Sidorska in view of Cheng (US 10,409,866 B1) hereinafter known as Cheng.

Regarding claim 2, Mehta in view of Schwarz in view of Sidorska teaches the system of claim 1 (as cited above).

Mehta in view of Schwarz in view of Sidorska does not explicitly teach the limitations of claim 2.

However, Cheng teaches:
wherein the raw search queries comprise job search queries and the plurality of categories comprise job categories.  (Cheng: Figs. 2-3 and col. 5, lines 35-51; Cheng teaches job queries entered by users which are then converted to a normalized occupation.)

Cheng is analogous prior at to the present invention since Cheng is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with the search queries comprising job search and the categories comprising job categories as taught in Cheng.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach the search queries comprising job search and the categories comprising job categories.  Cheng provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Schwarz to include teachings of Cheng because such a combination would allow the mapping of multiple different job search queries to occupations, as suggested by Cheng: col. 2, lines 10-23.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Schwarze in view of Sidorska in view of Lindsay (US 2010/0169327 A1) hereinafter known as Lindsay.

Regarding claim 3, Mehta in view of Schwarz in view of Sidorska teaches the system of claim 1 (as cited above).



However, Lindsay teaches:
wherein the criterion of the filter comprises a socio-economic dimension of the geographic regions represented in the UI.  (Lindsay: Figs. 7-9 and ¶[0052] and ¶[0058]; Lindsay teaches an interface visualization that displays top terms for the topic “politics”.  The interface associates frequency of term usage with size of the icons.  The user is able to further check specific checkboxes to redraw the graphical display on the selected terms.)

Lindsay is analogous prior at to the present invention since Lindsay is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with filtering based on socio-economic dimensions as taught in Lindsay.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach filtering based on socio-economic dimensions.  Lindsay provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Schwarz to include teachings of Lindsay because such a combination would allow the user to control the displaying of the information in an easy to understand fashion, as suggested by Lindsay: ¶[0031].




Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Schwarz in view of Sidorska in view of Wang.

Regarding claim 5, Mehta in view of Schwarz in view of Sidorska teaches the system of claim 1 (as cited above).

Mehta in view of Schwarz in view of Sidorska does not explicitly teach the limitations of claim 5.

However, Wang teaches:
wherein the raw search queries further include timestamps and the UI displays a change over time of the frequency of raw search queries per respective ones of the plurality of categories.  (Wang: Fig. 4 and ¶[0037]; Wang teaches a window that displays traffic trends of relative number of users submitting a particular query in a given location with respect to time.  Since the queries are graphed according to time, they have timestamps.)

Wang is analogous prior at to the present invention since Wang is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with displaying a change over time of the frequency of raw search queries as taught in Wang.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach displaying a change over time of the frequency of raw search queries.  Wang provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta, Schwarz, and Sidorska to include teachings of Wang because such a combination would allow the user to view the real-time information, as suggested by Wang: ¶[0013].




Regarding claim 6, Mehta in view of Schwarz in view of Sidorska teaches the system of claim 1 (as cited above).

Mehta in view of Schwarz in view of Sidorska does not explicitly teach the limitations of claim 6.

However, Wang teaches:
wherein the UI comprises a map including at least a subset of the plurality of geographic regions and the metric of the raw search queries is represented in the UI by visual characteristics of individual ones of the subset of the plurality of geographic regions displayed in the map.  (Wang: Fig. 4 and ¶[0037]; Wang teaches a geographical map that displays traffic trends of relative number of users submitting a particular query in a given location with respect to time.)

Wang is analogous prior at to the present invention since Wang is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, presenting the resulting number of queries to the user, and generating metrics based on the data as taught in Mehta in view of Schwarz in view of Sidorska with displaying a metric on a geographical map as taught in Wang.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz in view of Sidorska does not explicitly teach displaying a metric on a geographical map.  Wang provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta, Schwarz, and Sidorska to include teachings of Wang because such a combination would allow the user to clearly view the metric representation.




Regarding claim 7, Mehta in view of Schwarz in view of Sidorska teaches the system of claim 1 (as cited above).

Mehta in view of Schwarz in view of Sidorska does not explicitly teach the limitations of claim 7.

However, Wang teaches:
wherein receiving the plurality of raw search queries occurs in substantially real-time as the raw search queries are generated and the UI indicating the metric of the raw search queries is updated substantially in real-time.  (Wang: Fig. 4 and ¶[0013] and ¶[0037]; Wang teaches receiving search queries in real-time; and Wang further teaches a window that displays traffic trends of relative number of users submitting a particular query in a given location with respect to time.  Since the queries are graphed according to time, they have timestamps.)

Wang is analogous prior at to the present invention since Wang is reasonably pertinent to the problem faced by the inventor, i.e. visualizing categorized data inputted by many users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta in view of Schwarz with updating the search queries in real time and reflecting the changes in the UI as taught in Wang.  Mehta already teaches categorizing queries and presenting the data to the user.  However, Mehta in view of Schwarz does not explicitly teach updating the search queries in real time and reflecting the changes in the UI.  Wang provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta, Wang: ¶[0013].




Claims 8, 10, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Thakur (US 9,767,182 B1) hereinafter known as Thakur.

Regarding independent claim 8, Mehta teaches:
identifying the raw search query as belonging to a general class of queries based on a keyword present in query contents of the raw search query;  (Mehta: col. 5, lines 4-20; Mehta teaches a clustering engine which groups search queries into clusters.  The clustering engine uses a metric for clustering which can be based on search terms of the search queries.)
…
...
…

Mehta does not explicitly teach:
removing stop words and the keyword from the query contents of the raw search query;
representing the raw search query as a multidimensional feature vector after removal of the stop words and the keyword; and 
classifying the multidimensional feature vector into one of a plurality of categories using a machine learning classifier.

However, Thakur teaches:
removing stop words and the keyword from the query contents of the raw search query;  (Thakur: col. 15, lines 64-67 to col. 16, lines 1-24; Thakur teaches deleting terms and stopwords from the search queries.  Moreover, col. 15, lines 39-63 further teach that the search results of each of the plurality of search queries comprise at least one of: one or more titles of one or more resources and/or one or more identifiers to one or more resources.  Such resources can be Wikipedia articles or from a repository such as CommonCrawl.org.  In other words, the keywords in the query produce the search results which identify the resources.  Even though Thakur then removes the keyword “Wikipedia” as a general term from the query before classifying, the term may be interpreted as a keyword originally used to identify the query as belonging to a general class since it is part of the query that identifies resources.)
representing the raw search query as a multidimensional feature vector after removal of the stop words and the keyword; and  (Thakur: col. 17, lines 4-24; Thakur teaches converting the search queries into a plurality of training sets that comprise vectors.)
classifying the multidimensional feature vector into one of a plurality of categories using a machine learning classifier.  (Thakur: col. 17, lines 4-24; Thakur teaches converting the search queries into a plurality of training sets that comprise vectors and using this search query classification to process new queries into categories using machine learning.)

Mehta and Thakur are in the same field of endeavor as the present invention, as the references are directed to classifying and categorizing multiple search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for receiving search queries, categorizing the queries, and presenting the resulting number of queries to the user as taught in Mehta with further representing the queries as multidimensional vectors and classifying the vectors into categories using a machine learning classifier as taught in Thakur.  Mehta already teaches categorizing queries.  However, Mehta does not explicitly teach representing the queries as multidimensional vectors and classifying the vectors into categories using a machine learning classifier.  Thakur 


Regarding claim 10, Mehta in view of Thakur further teaches the method of claim 8 (as cited above).

Thakur further teaches:
wherein the raw search query is a query directed to an Internet search engine and the multidimensional feature vector is generated by a neural network trained on other Internet search queries.  (Thakur: col. 8, lines 60-67 to col. 9, lines 1-16; Thakur teaches using the Word2Vec models which may be implemented by neural networks.  Col. 19, lines 57-60 and col. 2, lines 18-24 teach the query directed to search engines.)




Regarding claim 13, Mehta in view of Thakur further teaches the method of claim 8 (as cited above).

Thakur further teaches:
wherein the raw search query comprises a geolocation and further comprising: assigning the raw search query to a geographic region based on the geolocation; and counting a total number of search queries, including the raw search query, in the geographic region that are classified in a same one of the plurality of categories.  (Mehta: Fig. 8 and col. 19, lines 65-67 to col. 20, lines 1-18; Mehta teaches a a memory with the processor.  Col. 5, lines 65-67 to col. 6, liens 1-10 further teach a query log 116 which stores data related to search queries submitted to the search system wherein the data is specific to geographical regions, as further detailed in col. 3, lines 38-50.  Col. 10, lines 67-68 to col. 11, lines 1-7 further teach presenting a number of representative queries to the user under each category.  Further, col. 11, lines 8-12 teach that filters are used to create query listings specific to a geographical area or a wider geographical area.)




Regarding claim 21, Mehta in view of Thakur further teaches the method of claim 8 (as cited above).

Thakur further teaches:
wherein the plurality of categories is based on an intent of the raw search query.  (Thakur: col. 17, lines 4-24; Thakur teaches converting the search queries into a plurality of training sets that comprise vectors and using this search query classification to process new queries into categories using machine learning.  The training sets are based on similarity values; thus, the most similar queries are classified together.)







Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Thakur in view of Thiesson (US 2007/0255552 A1) hereinafter known as Thiesson.

Regarding claim 11, Mehta in view of Thakur further teaches the method of claim 8 (as cited above).

Mehta in view of Thakur does not explicitly teach the limitations of claim 11.

However, Thiesson teaches:
wherein the machine learning classifier is a support vector machine trained on labeled data.  (Thiesson: ¶[0035]-¶[0037]; Thiesson teaches using the support vector machine as a classifier.)

Thiesson is analogous prior at to the present invention since Thiesson is reasonably pertinent to the problem faced by the inventor, i.e. using machine learning classifiers to classify data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries using a machine learning classifier, and presenting the resulting number of queries to the user as taught in Mehta in view of Thakur with using the support vector machine as a classifier as taught in Thiesson.  Mehta in view of Thakur already teaches categorizing queries using machine learning classfiers.  However, Mehta in view of Thakur does not explicitly teach using the support vector machine.  Thiesson provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Thakur to include teachings of Thiesson because such a combination would allow the use of different and efficient classifiers to classify data.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Thakur in view of Lawton (US 2002/0080187 A1) hereinafter known as Lawton.

claim 12, Mehta in view of Thakur further teaches the method of claim 8 (as cited above).

Mehta in view of Thakur does not explicitly teach the limitations of claim 12.

However, Lawton teaches:
wherein the plurality of categories includes architecture/engineering, art, business, construction, education, finance, food, healthcare, leisure/hospitality, manufacturing, retail, science, technology, and transportation.  (Lawton: Fig. 4b; Lawton further teaches Engineering & Architecture, Media & Arts, Management, Construction, Education, Food, Health, Food & Lodging, Manufacturing, Sales, Science, Computer/IT, and Transportation, respectively.)

Lawton is analogous prior at to the present invention since Lawton is reasonably pertinent to the problem faced by the inventor, i.e. processing search queries and determining appropriate categories for the queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries using a machine learning classifier, and presenting the resulting number of queries to the user as taught in Mehta in view of Thakur with the categories including architecture/engineering, art, business, construction, education, finance, food, healthcare, leisure/hospitality, manufacturing, retail, science, technology, and transportation as taught in Thiesson.  Mehta in view of Thakur already teaches categorizing queries using machine learning classfiers.  However, Mehta in view of Thakur does not explicitly teach the categories including architecture/engineering, art, business, construction, education, finance, food, healthcare, leisure/hospitality, manufacturing, retail, science, technology, and transportation.  Lawton provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Thakur to include teachings of Lawton because such a combination would allow categorization into a wider variety of categories.








Claims 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 8,145,623 B1) hereinafter known as Mehta in view of Wang (US 2008/0256444 A1) hereinafter known as Wang

Regarding independent claim 14, Wang teaches:
receiving categorized search data comprising categories ... and geolocations for a plurality of searches;  (Wang: Fig. 7 and ¶[0044]; Wang teaches retrieving internet search log data across multiple geographic locations.  The data also includes demographics such as age, gender, etc…)
 grouping the categorized search data into a plurality of geographic regions based on the geolocations;  (Wang: Fig.7 and ¶[0045]; Wang teaches determining the most popular queries for the geographical locations.)
receiving a selection of a single category of the categories;  (Wang: ¶[0023]-¶[0024] and ¶[0027]; Wang teaches being able to use multiple criteria to filter data, such as demographic information of the user.)
assigning visual characteristics to the geographic regions, the visual characteristics representing a frequency of searches in the plurality of searches categorized in the single category relative to the frequency of searches in the single category in other geographic regions; and  (Wang: Figs. 3-5 and ¶[0035]-¶[0038]; Wang teaches displaying the search queries on a geographical map.  The queries are displayed by the most popular queries.)
generating a user interface (UI) including representations of the geographic regions with the visual characteristics.  (Wang: Figs. 3-5 and ¶[0035]-¶[0038]; Wang teaches displaying the search queries on a geographical map.  The queries are displayed by the most popular queries.)

Wang does not explicitly teach, with respect to limitation (a), categorizing search data based on query contents.

However, Mehta teaches, with respect to limitation (a), categorizing search data based on query contents.  (Mehta: col. 5, lines 28-32; Mehta teaches a categorization engine 150 that associates each query in a cluster with one or more topical categories.)

Wang and Mehta are in the same field of endeavor as the present invention, as the references are directed to classifying and categorizing multiple search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for categorizing queries as taught in Wang with further categorizing the queries based on content as taught in Mehta.  Wang already teaches categorizing the queries.  However, Wang doesn’t explicitly teach categorizing the queries based on content.  Mehta provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to include teachings of Mehta because it would allow classification based on content.




Regarding claim 15, Wang in view of Mehta teaches the computer-readable storage medium of claim 14 (as cited above).

Mehta further teaches:
wherein the UI includes a map portion and the geographic regions shown in the map portion comprise one of a country, a state, a province, a county, a metropolitan region, or a city.  (Wang: Figs. 3-5 and ¶[0035]-¶[0038]; Wang teaches displaying the search queries on a geographical map.  The queries are displayed by the most popular queries.)




Regarding claim 18, Wang in view of Mehta teaches the computer-readable storage medium of claim 14 (as cited above).

Mehta further teaches:
wherein the categorized search data further comprises timestamps and the computer-readable instructions cause the one or more processing units to perform further acts comprising: receiving an indication of a time period; and changing the visual characteristics based on the time period.  (Wang: Fig. 4 and ¶[0037]; Wang teaches a window that displays traffic trends of relative number of users submitting a particular query in a given location with respect to time.  Since the queries are graphed according to time, they have timestamps.)




Regarding claim 19, Wang in view of Mehta teaches the computer-readable storage medium of claim 14 (as cited above).

Mehta further teaches:
wherein the computer-readable instructions cause the one or more processing units to perform further acts comprising: receiving a selection of a criterion of a filter; and modifying the UI by applying a first modified visual characteristic to a first subset of the geographic regions associated with an upper range of the criterion of the filter and applying a second modified visual (Wang: ¶[0023]-¶[0024] and ¶[0027]; Wang teaches being able to use multiple criteria to filter data, such as demographic information of the user.  One sure criteria is viewing most popular queries.  Other filters may toggle certain countries on and off or filter out unintelligible queries.)




Regarding claim 20, Wang in view of Mehta teaches the computer-readable storage medium of claim 14 (as cited above).

Mehta further teaches:
wherein the UI includes a map portion and a text portion and the computer-readable instructions cause the one or more processing units to perform further acts comprising: receiving an indication of one or more words in the text portion; and changing the map portion of the UI by changing the selection of the single category, a criterion of a filter applied to the map portion of the UI, or the geographic regions included within the map portion of the UI.  (Wang: Fig. 4 and ¶[0037]; Wang also teaches a traffic trends region which shows users submitting a particular query for a given location which is listed at the top of the window.)




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of O’Clair (US 2006/0271280 A1) hereinafter known as O’Clair.

Regarding claim 16 Wang further teaches the computer-readable storage medium of claim 14.

Wang does not explicitly teach the limitations of claim 16.

However, O’Clair teaches:
wherein the categorized search data is categorized using a machine learning classifier that analyzes word embeddings generated from query contents of the plurality of searches.  (O’Clair: Figs. 6-7 and ¶[0040]; O’Clair teaches zooming into a map and changing the unit of the geographic regions.) 

Wang and Thakur are in the same field of endeavor as the present invention, as the references are directed to categorizing multiple search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of presenting search queries on a map as taught in Wang allowing a user to zoom to change the geographic unit as taught in O’Clair.  Wang already teaches mapping queries.  However, Wang does not explicitly teach allowing a user to zoom to change the geographic unit.  O’Clair provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to include teachings of O’Clair because it would allow the user to view the data with more granularity. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Thakur.

Regarding claim 17, Wang further teaches the computer-readable storage medium of claim 14.

Wang does not explicitly teach the limitations of claim 17.


wherein the categorized search data is categorized using a machine learning classifier that analyzes word embeddings generated from query contents of the plurality of searches.  (Thakur: col. 17, lines 4-24; Thakur teaches converting the search queries into a plurality of training sets that comprise vectors and using this search query classification to process new queries into categories using machine learning.  Col. 8, lines 60-67 to col. 9, lines 1-16 further teach using the Word2Vec models which may be implemented by neural networks to reconstruct the linguistic context of words.)

O’Clair is analogous prior at to the present invention since O’Clair is reasonably pertinent to the problem faced by the inventor, i.e. mapping data with respect to search queries.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for receiving search queries, categorizing the queries using a machine learning classifier, and presenting the resulting number of queries to the user as taught in Mehta in view of Thakur with the categories including architecture/engineering, art, business, construction, education, finance, food, healthcare, leisure/hospitality, manufacturing, retail, science, technology, and transportation as taught in Thiesson.  Mehta in view of Thakur already teaches categorizing queries using machine learning classfiers.  However, Mehta in view of Thakur does not explicitly teach the categories including architecture/engineering, art, business, construction, education, finance, food, healthcare, leisure/hospitality, manufacturing, retail, science, technology, and transportation.  Lawton provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Mehta and Thakur to include teachings of Lawton because such a combination would allow categorization into a wider variety of categories.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142